                       Case 2:20-cv-05761 Document 1-1 Filed 06/29/20 Page 1 of 5 Page ID #:6

ElectronlaaHy FILED tty Superior Court of California, County of Los Angeles on 03/13/2020 03:01 PM Sherri R. Carter, Executlvo Officer/Clerk. of Court. by N. Alvarez.Deputy Clerk.
                                                                                         20STCV10338
                                              Assigned for all purposes to: Spring Street Courthouse, Judicial Officer. Kristin Escalante                                         PLD-Pl-001
             ATTORNEY OR PARTY Wm«JUT ATTORNEY (Name. Slate Ba" number.          era address):                                                               FOR COURT USE ONLY
          _MARIELYS ACOSTA, ESQ- (SBN: 228251)
           LAW OFFICE OF ACOSTA & ACOSTA     .
           6263 VAN NOYS BLVD.
           VAN NUYS, CA  91401
                                                                                                                                  -
                       TE.EPHONENO,           818-908-3000                   FAX NO. (Optbnal):
           E-MAIL ADDRESS (Optbnal}:
               ATTORNEY FOR 'Nams':           Plaintiff. GLORIA AMANDA RABRE
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                STREET ADDRESS: 111 N. HILL STREET
                MAILING ADDRESS: 111 N. HILL STREET
                                                                                                                                                                                                  ,
               CJTYANOZJPCOOE, LOS ANGELES, CA      90012
                   BRANCHNAMB STANLEY MOSK COORTHOOSE
                    PLAINTIFF, GLORIA AMANDA RABRE


                       DEFENDANT: WALMART,                    INC. and DOES               1 through            lCi, inclusive

              IJ:O DOES 1 TO 10
            COMPLAINT-Personal Injury, Property Damage, Wrongful Death
                   0  AMENDED (Numbe,j:
            Type (check all that apply):
             0     MOTOR VEHICLE               [j[) OTHER (specify): PREMISES LIABILITY
                   D Property Damage                              D
                                                        Wrongful Death
                       IJ:O
                         Personal Injury           IJ[) Other Damages (specify): GENERAL
             NEGLIGENCE
             Jurisdiction (check all that apply):
              0    ACTION IS A LIMITED CIVIL CASE
                   Amount demanded                        a
                                                  does not exceed $10,000
                                                  exceeds $10,000, but does not exceed $25,000
                                                                                                                                              CASE NUMBER:




             0:0 ACTION 15 AN UNLIMITED CIVIL CASE (exceeds $25,000)                                                                           20STC:V1 0338
             D ACTION 15 RECLASSIFIED by this amended complaint
                   D from limited lo unlimited
                   r==7 from unlimited to limited
             1. Plaintiff (name or names):GLORIA AMANDA RABRE

                  alleges causes of action against defendant (name or names): WALMART,                                  INC. and DOES 1 through 10,
                   inclusive
             2. This pleading, inciuding attachments and exhibits, consists of the following number of pages: 5
             3. Each plaintiff named above is a competent adult
                a.      D except plaintiff (name):
                   (.1)       Da corporation qualified to do business in California
                   (2)        Dan unincorporated entity (describe):
                   (3)        Da public enlity (describe}:
                   (4) D       a minor D         an adult
                         (a)         D
                                   for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                        (b)          D
                                   other (specify):
                    (5)       Dother (specify):

                        D
                  b.
                       (1)
                       (2)
                              B
                             except plainliff (name):
                                  a corporation qualified to do business in California
                                  an unincorporated entity (describe):
                        (3)   CJ  a public enlity (describe}:
                        (4)   CJ  a minor                CJ
                                                        an adult
                            (a)  D     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                            {b) '    I other.(specify):
                        (5)   CJ  other (specify):

                    c=J      lnfonnation about additional plaintiffs who are nol competent adults is shown in Attachment 3.                                                             Pll90 1 of 3
                                                                                                                                                                   Cod11 of Civil Procedure.§ 425.12
            Fann Approved ror Optional Use                              COMPLAINT-Personal Injury, Property
              Judicial Council or Calilomia
           Pl..D-PMJ01 [Rev. J.inuary 1. 2007)                              Damage, Wrongful Death


                                                                                                                                                    Exhibit "1" Page 6
              Case 2:20-cv-05761 Document 1-1 Filed 06/29/20 Page 2 of 5 Page ID #:7



                                                                                                                                           PLD.Pl-001
   SHORT TITLE: RABRE VS . WALMART,                          INC. ,   et al.                                          CASE NUMBER:




    4.   D       Plaintiff (name):
                 is doing buSiness under the fictitious name (specify):

                 and has complied with the fictitious business name laws.
    5.    Each defendant named above is a natural person
          a. 00 except defendant (name): WALMART, INC.                             c.   D      except defendant (name):



               (1)     D     a business organization. form unknown                      (1)    D   a business organization, fonn unknown
               (2)     00    a corporation                                              (2)    D   a corporation
               (3)     D     an unincorporated entity {describe):                       (3)    D   an unincorporated entity (describe):

               (4)     D     a public entity (describe):                                (4)    D   a public entity (describe):

               (5)     D     other (specify):                                           (5)    D   other (specify):



          b.   D         except defendant (name):                                  d.   D      except defendant (name): .



               ( 1)    D     a business organization, form unknown                      ( 1)   D   a business organization, form unknown
               (2)     D     a corporation                                              (2)    D   a corporation
               (3)     D     an unincorporated entity {describe):                       (3)    D   an unincorporated entity (describe):

               (4)     D     a public entity (describe):                                (4)    D   a public entity (describe):

               (5)     D     other (specify):                                           (5)    D   other (specify):




          D           Information about additional defendants who are not natural persons is contained in Attachment 5.

    6.   The true names of defendants sued as Does are unknown to plaintiff.
         a. [X] Doe defendants (specify Doe numbers): 1 TO 5                           were the agents or employees of other
                  named defendants and acted within the scope of that agency or employment.

         b. [X] Doe defendants (specify Doe numbers): 6 TO 10                           are persons whose capacities are unknown to
                 plaintiff.
    7.   D    Defendants who are joined under Code of Civil Procedure section 382 are (names}:




    8.   This court is the proper court because
         a.    D  at least one defendant now resides in its jurisdictional area.
         b.    D  the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
         c. [][} injury to person or damage to personal property occurred in its jurisdictional area.
         d.    D         other (specify):




    9.   D           Plaintiff is required to comply with a claims statute, an-d
         a.    D         has complied with applicable daims statutes, or
         b.    D         is excused from complying because (specify):




Pl.D-Pl-001 (Rev. January,. 2007)                                                                                                             Poge 2 of J
                                                           COMPLAINT-Personal Injury, Property
                                                               Damage, Wrongful Death

                                                                                                                        Exhibit "1" Page 7
       Case 2:20-cv-05761 Document 1-1 Filed 06/29/20 Page 3 of 5 Page ID #:8



                                                                                                                               PLD-Pl-001

  SHORT TITLE: RABRE vs. WALMART, INC.' et al.                                                          CASE NUMBER:




                                                                                                       must have one or more
10. The following causes of action are attached and the statements above apply to each (each complaint
    causes of action attached):
    a.   D   Motor Vehicle
    b.   OD  General Negligence
    c.   D   Intentional Tort
    d.   D   Products Liability
    e. OD Premises Liability
    f.   D   Other (specify):




11. Plaintiff has suffered
    a.   D     wage loss-
    b.   D     loss of use of property
    c. [xJ hospital and medical expenses
    d. OD general damage
    e.   D     property damage
    f.   D     loss of earning capacity
    g.   D     other damage (specify):




12.   D        The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
      a. D      listed in Attachment 12.
      b. D      as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.


                                                                                                         for
14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and
    a. (1)       ODcompensatory damages
       (2)       D punitive damages
       The amount of damages is {in cases for personal injury or wrongful death, you must check (1 )):
       (1) OD according to proof
       (2)       D in the amount ot $

                                                                                                                   numbers):
15.   []J     The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph
              SIX ( 6)




MARIELY S ACOSTA,                   ESO.
                         (TYPE OR PRINT NAME)
                                                                                                                                   PDgD 3 ofJ
PlD-Pl-001 [Rev. Januo~ 1, 2007]                COMPLAI NT-Perso nal Injury, Property
                                                    Damage, Wrongful Death

                                                                                                          Exhibit "1" Page 8
   Case 2:20-cv-05761 Document 1-1 Filed 06/29/20 Page 4 of 5 Page ID #:9




                                                                                                                                           PLD-Pl-00114
SHORT TITLE: RABRE vs. WALMART' INC. ' et al.                                                                 CASE NUMBER




      FIRST                                          CAUSE OF ACTION-Premises Liability                                           Page _ _ __
                       (number)

  ATTACHMENT TO [xJ Complaint                            O      Cross-Complaint
  (Use a separate cause of action form for each cause of action.)

   Prem.l-1. P.laintiff (name): GLORIA AMANDA RABRE
             alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
             On (date): 11/10/2018                           plaintiff was injured on the following premises in the following
                    fashion (description of premises and circumstances of Injury):
                    PLAINTIFF WAS A PAYING COSTOMER WHEN SHE SLIPPED AND FELL ON A
                    SOBSTANCE THAT WAS ON THE FLOOR IN A VISIBLE AREA.

                   DEFENDANTS, AND EACH OF THEM, FAILED TO MAINTAIN AND/OR INSPECT THEIR
                   SHOPPING AREA. DEFENDANTS, AND EACH OF THEM, FAILED TO TAKE SOFFICIENT
                   MEASORES TO ASSORE THAT CUSTOMERS COULD HAVE COMPLETE AND SAFE ACCESS
                   IN AND AROUND THEIR STORE. DEFENDANTS, AND EACH OF THEM, HAD EITHER
                   CONSTRUCTIVE OR ACTUAL NOTICE OF THE UNSAFE CONDITION. DEFENDANTS
                   EXPOSED CUSTOMERS TO A HAZARDOUS/DANGEROUS CONDITION AND THE SOLE AND
                   PROXIMATE CAUSE OF PLAINTIFF'S INJURIES AND DAMAGES AS CLAIMED HEREIN.

  Prem.L-2.             W         Count One-Negligence The defendants who negligently owned, maintained, managed and operated
                                  the described premises were (names): WALMART, INC.

                               [j[] Does _.1_ _ _ 10 ~l~O_ __

  Prem.l-3..           D          Count Tw<>-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                  or maliciously failed to guard or wam against a dangerous condition, use, structure, or activity were
                                  (names):

                               D           Does ____ lo _ _ __
                                  Plaintiff, a recreational user, was    D    an invited guest    D     a paying guest

  Prem.L-4.            D          Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                  on which a dangerous condition existed were (na~s):



                                           D   Does ____ to _ _ __
                                  a. D      The defendant public entity had D        actual   D       constructive notice of the existence of the
                                            dangerous condition in sufficient time prior to the Injury to have corrected il
                                  b.   D    The condition was created by employees of the defendant public entity.

  Prem.L-5. a.         D       Allegations about Other Defendants The defendants who were the agents and employees of the
                               other defendants and acted within the scope o~ the agency were (names):



                              C            Does ____ lo ____
                  b. I       l The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                              i        i described in attachment Prem.L-5.b    D     as follows (nam~s):



                                                                                                                                                   P   e 1 of 1
   Fonn >,ppravod ror Optional use                                                                                            Code of Civil Procedure.§ 425.12
       Judidal Council of Celifamia               CAUSE OF ACTION-Premises Liability
  Pl..0-Pl-001(4) (Rev. January 1, 2007J                                                                     So~s-
                                                                                                              ~Plus
                                                                                                               Exhibit "1" Page 9
      Case 2:20-cv-05761 Document 1-1 Filed 06/29/20 Page 5 of 5 Page ID #:10



                                                                                                                                  PLD-Pl--001(2
SHORT TITLE:              RABRE        VS.   WALMART' INC. ' et al.                                       CASE NUMBER:




          SECOND                                 CAUSE OF ACTION-General Negligence                                       Page _ _ __
                         (number)
         ATTACHMENT TO [xJ Complaint                     O   Cross-Complaint

         (Use a separate cause of action form for each cause of action.)

         GN-1. PlainUff (name):              GLORIA AMANDA RABRE

                    alleges that defendant (name):      WALMART, INC.




                               [x] Does ,.1_ _ to 10

                    was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                    negligently caused the damage to plaintiff
                    on (date): 11/10/2018
                    at(place): 4651 FIRESTONE BLVD, SOUTH GATE, CA 90280

                    (descripUon of reasons for liability):
PLAINTIFF WAS A PAYING CUSTOMER WHEN SHE SLIPPED AND FELL ON A SUBSTANCE THAT
WAS ON THE FLOOR IN A VISIBLE AREA.

DEFENDANTS, AND EACH OF THEM, FAILED-TO MAINTAIN AND/OR INSPECT THEIR SHOPPING
AREA. DEFENDANTS, AND EACH OF THEM, FAILED TO TAKE SUFFICIENT MEASURES TO ASSURE
THAT CUSTOMERS COULD HAVE COMPLETE AND SAFE ACCESS IN AND AROUND THEIR STORE.
DEFENDANTS, AND EACH OF THEM, HAD EITHER CONSTRUCTIVE OR ACTUAL NOTICE OF THE
UNSAFE CONDITION. DEFENDANTS EXPOSED COSTOMERS TO A HAZARDOUS/DANGEROUS
CONDITION AND THE SOLE AND ... PROXIMATE CAUSE OF PLAINTIFF'S INJURIES AND DAMAGES
AS CLAIMED HEREIN.




                                                                                                                                       Pae1of1
  Form Approved far Optional Use                                                                                     Colle of CMl Procedure 42S. 12
    Judicial CGuncll of Cel!fomlo
                                                CAUSE OF ACTION-General Negligence
PLO.Pl-001(2} (Rev. January 1, 2007J                                                                   So~s-
                                                                                                          1e_P!us,

                                                                                                          Exhibit "1" Page 10
